Case 0:19-cv-63117-KMW Document 23 Entered on FLSD Docket 02/09/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 19-cv-63117-KMW

  BANK OF AMERICA, N.A.,

         Plaintiff,

  vs.

  THE HOUSE OF DENTISTRY, P.A., and
  TIMOTHY BRYAN HOUSE,

       Defendants.
  _______________________________________/

                                            ORDER

         THIS MATTER is before the Court on Magistrate Judge Alicia O. Valle’s Report

  and Recommendation (DE 18) (“Report”). In the Report, Magistrate Valle recommends

  Plaintiff’s Motion for Entry of Final Default Judgment (DE 11) against Defendants The

  House of Dentistry, P.A. and Dr. House be GRANTED IN PART.

         Defendants have not appeared or defended against this action. Moreover, Plaintiff

  filed a Notice (DE 20) stating that it mailed a copy of the Report to Defendants.

  Defendants filed no objections to the Report.

         Upon an independent review of the Report, the record, and applicable case law, it

  is ORDERED AND ADJUDGED:

          1.     The Report is AFFIRMED AND ADOPTED.

          2.     Plaintiff’s Motion for Final Default Judgment is GRANTED in part as set

  forth in the Report.

          3.      Plaintiff shall submit to the Court a proposed final judgment in Word format

  to williams@flsd.uscourts.gov within seven days of the date of this Order. The proposed
Case 0:19-cv-63117-KMW Document 23 Entered on FLSD Docket 02/09/2021 Page 2 of 2




  final judgment shall include the current outstanding loan amount, including any updates

  from Plaintiff’s supplemental notice (DE 16) and any payments made thereafter.

        DONE AND ORDERED in chambers in Miami, Florida this 9th day of February,

     2021.
